                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

MICHELLE M. STURGILL,

            Plaintiff,

                                             Case No. 18-10487
v.                                           Honorable Linda V. Parker

COMMISSIONER OF SOCIAL SECURITY,

           Defendant.
________________________________/

 OPINION AND ORDER (1) ADOPTING MAGISTRATE JUDGE’S FEBRUARY
  27, 2019 REPORT AND RECOMMENDATION [ECF NO. 20]; (2) DENYING
  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [14]; (3) GRANTING
    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ]17]; AND (4)
                 AFFIRMING DEFENDANT’S DECISION

      On February 12, 2018, Plaintiff filed a complaint challenging a final

decision of the Commissioner denying Plaintiff’s application for social security

benefits. The following day, this Court referred the lawsuit to Magistrate Judge

Stephanie Dawkins Davis for all pretrial proceedings, including a hearing and

determination of all non-dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(A)

and/or a report and recommendation (“R&R”) on all dispositive matters pursuant

to 28 U.S.C. § 636(b)(1)(B). (ECF No. 3.) The parties subsequently filed cross-

motions for summary judgment. (ECF Nos. 14, 17.)

      On February 27, 2019, Magistrate Judge Davis issued an R&R

recommending that this Court deny Plaintiff’s motion for summary judgment and

                                         1
grant Defendant’s motion. At the conclusion of the R&R, Magistrate Judge Davis

advises the parties that they may object to and seek review of the R&R within

fourteen days of service upon them. Plaintiff filed objections on March 7, 2019.

(ECF No. 21.)

       When objections are filed to a magistrate judge’s R&R on a dispositive matter, the

Court “make[s] a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1). The Court, however, “is not required to articulate all of the reasons it rejects

a party’s objections.” Thomas v. Halter, 131 F. Supp. 2d 942, 944 (E.D. Mich. 2001)

(citations omitted). A party’s failure to file objections to certain conclusions of the report

and recommendation waives any further right to appeal on those issues. See Smith v.

Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.1987). Likewise, the

failure to object to certain conclusions in the magistrate judge’s report releases the Court

from its duty to independently review those issues. See Thomas v. Arn, 474 U.S. 140,

149 (1985).

       Plaintiff raises a single objection to Magistrate Judge Davis’ R&R. Specifically,

Plaintiff objects to the magistrate judge’s finding of harmless error with respect to the

ALJ’s statement regarding Plaintiff’s failure to undergo back surgery when discounting

her credibility.

       Having conducted a de novo review of this issue, the Court finds no error in

Magistrate Judge Davis’ conclusion. For the reasons set forth in the R&R, the record


                                              2
does not support Plaintiff’s claims regarding the level of her pain even setting aside her

failure to undergo recommended back surgery. The Court therefore adopts Magistrate

Judge Davis’ recommendations and affirms the Commissioner’s decision finding Plaintiff

not disabled under the Social Security Act.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for summary judgment is DENIED

(ECF No. 14); and

       IT IS FURTHER ORDERED that Defendant’s motion for summary judgment is

GRANTED (ECF No. 17).

                                          s/Linda V. Parker
                                          LINDA V. PARKER
                                          UNITED STATES DISTRICT JUDGE

Dated: March 13, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, March 13, 2019, by electronic and/or U.S.
First Class mail.

                                          s/R. Loury
                                          Case Manager




                                              3
